Exhibit 12.01 AllianceBernstein L.P. Consolidated Ratio Of Earnings To Fixed Charges Years Ended December 31, (in thousands) Fixed Charges: Interest Expense $ $ $ Estimate of Interest Component In Rent Expense (1) - - - Total Fixed Charges $ $ $ Earnings: Income Before Income Taxes and Non-Controlling $ $ $ Interest in Earnings of Consolidated Entities Other ) Fixed Charges Total Earnings $ $ $ Consolidated Ratio Of Earnings To Fixed Charges AllianceBernstein L.P. has not entered into financing leases during these periods.
